DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12, 14-18 and 22-25 is/are rejected under 35 U.S.C. 102(a) (1)/102(a)(2) as being anticipated by Meir et al. (US 2016/0231797).
As per claims 1, Meir teaches an apparatus, comprising:
a volatile memory (fig. 1, DRAM);
a non-volatile memory (fig. 1, flash); and
an interface controller (fig. 1, 52) coupled with the volatile memory and the non-volatile memory and configured to cause the apparatus to:
determine whether a criterion associated with accessing the non- volatile memory is satisfied ([0031], criteria is receiving an instruction to enter power saving mode); and
deactivate a switching component to uncouple the non-volatile memory from a first supply rail based at least in part on determining that the criterion is satisfied, wherein the first supply rail is coupled with the volatile memory and with the interface controller ([0034], also see [0041]).
As per claim 2, Meir teaches wherein the interface controller is configured to cause the apparatus to determine whether the criterion associated with accessing the non- volatile memory by:
determining whether the apparatus is operating in a first mode, wherein the criterion is satisfied when the apparatus is operating in the first mode, the first mode comprising a scratchpad mode ([0031] describes wherein the first mode comprises a scratchpad mode, the scratchpad mode being the caching of data, etc).
As per claim 6, Meir teaches wherein the first supply rail comprises a VDD supply rail associated with supplying a VDD voltage to the non-volatile memory, the interface controller, and the volatile memory (fig. 1).
As per claim 7, Meir teaches wherein the switching component is a physical switching component coupled between a first power supply component and the non- volatile memory ([0030]).
As per claim 8, Meir teaches wherein the interface controller is configured to cause the apparatus to:
receive, from a host device before determining whether the criterion is satisfied, a command associated with deactivating the non-volatile memory, wherein the interface controller is configured to determine whether the criterion is satisfied by determining whether the command has been received, wherein the criterion is satisfied when the command has been received ([0031] describes wherein an instruction is received to switch modes).
As per claim 9, Meir teaches wherein the interface controller is configured to cause the apparatus to:
activate the switching component to couple the non-volatile memory with the first supply rail before determining whether the criterion is satisfied ([0047]-[0048] describes wherein in normal mode both the DRAM and SSD; see [0013]).
As per claim 10, Meir teaches wherein the interface controller is configured to cause the apparatus to:
refrain from deactivating the switching component based at least in part on determining that the criterion is not satisfied ([0035] wherein the host sends the command, and if no command is received the normal operating mode continues).
As per claim 11, Meir teaches wherein the interface controller is configured to cause the apparatus to:
activate the switching component to couple the non-volatile memory with the first supply rail based at least in part on determining that the criterion is not satisfied ([0047]-[0048] describes the wakeup command to activate the switching component).
As per claim 12, Meir teaches an apparatus, comprising:
a non-volatile memory (fig. 1),
a volatile memory (fig. 1),
an interface controller coupled with the non-volatile memory and the volatile memory (fig. 1),
a first supply rail coupled with the volatile memory and the interface controller and configured to supply a first voltage to the volatile memory and the interface controller, and
a switching component coupled with the interface controller, the first supply rail, and the non-volatile memory and configured to selectively couple the first supply rail with the non-volatile memory based at least in part on a signal received from the interface controller ([0047]-[0048]; also see [0013]).
As per claim 14. The apparatus of claim 12, wherein the interface controller is configured to cause the apparatus to:
activate the switching component to couple the non-volatile memory with the first supply rail based at least in part on determining that a criterion is not satisfied ([0047]-[0048] describes wherein in normal mode both the DRAM and SSD; see [0013]).
As per claim 15, Meir teaches wherein the switching component is on a same die as the non-volatile memory ([0029]).
As per claim 16, Meir teaches wherein the switching component is within a same package as the interface controller, the volatile memory, and the non-volatile memory ([0029]).
As per claim 17, Meir teaches a non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to:
determine whether a criterion associated with accessing a non-volatile memory of the electronic device is satisfied ([0031], criteria is receiving an instruction to enter power saving mode); and
deactivate a switching component to uncouple the non-volatile memory from a first supply rail based at least in part on determining that the criterion is satisfied, wherein the first supply rail is coupled with a volatile memory of the electronic device and with an interface controller of the electronic device ([0034], also see [0041]).
As per claim 18, Meir teaches wherein determining whether the criterion associated with accessing the non-volatile memory comprises determining whether the electronic device is operating in a first mode, wherein the criterion is satisfied when the electronic device is operating in the first mode, the first mode comprising a scratchpad mode ([0031] describes wherein the first mode comprises a scratchpad mode, the scratchpad mode being the caching of data, etc).
As per claim 22, Meir teaches wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to:
receive, from a host device before determining whether the criterion is satisfied, a command associated with deactivating the non-volatile memory, wherein determining whether the criterion is satisfied comprises determining whether the command has been received, wherein the criterion is satisfied when the command has been received ([0031] describes wherein an instruction is received to switch modes).
As per claim 23, Meir teaches wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to:
activate the switching component to couple the non-volatile memory with the first supply rail before determining whether the criterion is satisfied ([0047]-[0048] describes wherein in normal mode both the DRAM and SSD; see [0013]).
As per claim 24, Meir teaches wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to:
refrain from deactivating the switching component based at least in part on determining that the criterion is not satisfied ([0035] wherein the host sends the command, and if no command is received the normal operating mode continues).
As per claim 25, Meir teaches wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to:
activate the switching component to couple the non-volatile memory with the first supply rail based at least in part on determining that the criterion is not satisfied ([0047]-[0048] describes the wakeup command to activate the switching component). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir as applied to claim 12 above, and further in view of Kimura (US 2014/0226400).
As per claim 13, Meir teaches all the limitations of claim 12 and further teaches
a second supply rail coupled with the interface controller and the volatile memory and configured to supply a second voltage to the volatile memory and the interface controller.
Meir does not explicitly teach
a second switching component coupled with the interface controller, the second supply rail, and the non-volatile memory and configured to selectively couple the second supply rail with the non-volatile memory based at least in part on a second signal received from the interface controller.
However, Kimura teaches a second switching component coupled with the interface controller, the second supply rail, and the non-volatile memory and configured to selectively couple the second supply rail with the non-volatile memory based at least in part on a second signal received from the interface controller (fig. 3, [0059]).
It would have been obvious before the effective filing date of the claimed invention to have combined the second switching component of Kimura with the power management of Meir because it provides the physical means of distributing power ([0059])
Allowable Subject Matter
Claims 3, 4, 5, 19, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant submits that the cited prior art does not teach the limitation, “deactivat[ing] a switching component to uncouple the nonvolatile memory from a first supply rail based at least in part on determining that the criterion is satisfied, wherein the first supply rail is coupled with the volatile memory and with the interface controller”, as recited in claim 1.
Examiner respectfully disagrees.  Meir teaches how a host sends to the SSD controller power down commands to switch to the power saving mode ([0035]).  When switching to power saving mode, controller 36 deactivates most of the SSD circuitry in order to reduce power consumption ([0034]).  In doing this. The controller may shut down one or more power rails and keep only the relevant DRAM rails and DRAM interface lock rail ([0034]).  In describing this process in mode detail, Meir states that the host may instruct the SSD power supply to shut down unnecessary power rails and enter low power mode ([0046]).  It appears from applicant’s arguments that the focus is on the step of deactivating a switching component.  Examiner is interpreting the SSD power supply and/or SSD Controller/power management to be switching components because they are deactivated at least in part to uncouple the unnecessary power rails of the SSD and only allow the power rails relevant to the DRAM active.
Applicant also states that the cited prior art does not teach “a first supply rail coupled with the volatile memory and the interface controller and configured to supply a first voltage to the volatile memory and the interface controller” or “a switching component coupled with the interface controller, the first supply rail, and the non-volatile memory and configured to selectively couple the first supply rail with the non-volatile memory based at least in part on a signal received from the interface controller”.
Examiner respectfully submits that the citations described above demonstrate the voltage supplied via power rails.  Further, the Examiner would like to direct Applicant’s attention to figure 1 to illustrated how all components within the system 20 are coupled with one another and therefore teaches the specific coupling required to anticipate the claim language. 
For at least these reasons, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139